Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 07/02/2020 in which claims 1, 4-12, 17-19,21 and 22 were presented for examination.
Election/Restrictions
Applicants election without traverse of species I (claims 1, 4-12, 17-19 and 21 and 22) in the reply filed on 01/06/2022 is acknowledged. 

Specification
The disclosure is objected to because of the following informalities: 
Throughout paragraph 60 and 69 the recitation of “heal” should be “heel”.
Paragraph 45 recites “the side seams 18”  and instead should read “the double processed seams 18” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hussey et al. (US20160040325A1).
Regarding claim 1, Hussey discloses a garment having a textile tubular portion, wherein the textile tubular portion comprises opposite first and second longitudinal ends (Fig 5 and 18A, see tubular leg portions, 26, 28), wherein the first and second longitudinal ends overlap each other (Fig -18A), wherein the first and second longitudinal ends are stitched together to define a first seam (Paragraph 119 and 120 see below). Hussey doesn’t explicitly disclose that the first and second longitudinal ends are bonded to each other, and wherein the first and second longitudinal ends are further stitched together to define a first seam, however it is noted that Paragraph 119 teaches that the “The seam 30 can be constructed using stitching, taping, bonding, fusing, ultrasonic welding gluing, and/or one or more other known techniques…” Therefore, Hussey does provide a teaching of using more than one known seam technique together.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hussey’s  first seam  wherein the first and second longitudinal ends are bonded to each other and wherein the first and second longitudinal ends are further stitched together to provide a strong and secure seam attachment to the garment. 
Regarding claim 4, Hussey discloses the limitation of claim 1 and further discloses wherein the garment is a legging (Figs 5,12, #12), wherein the textile tubular portion is a legging pipe (Fig 12, #44).  
Regarding claim 17, Hussey discloses a method for making a garment (see abstract, para, 2) comprising: providing a textile portion comprising first and second longitudinal ends (Fig 5 and 18A, see tubular leg portions, 26, 28)); overlapping the first and second longitudinal ends (Fig 5 and 18A, see tubular leg portions, #26 and #28); bonding the first and second longitudinal ends together; and stitching the first and second longitudinal ends together (Paragraph 119 and 120 ). Hussey doesn’t explicitly discloses the first and second longitudinal ends are bonded to each other, and wherein the first and second longitudinal ends are further stitched together to define a first seam, however it is noted that Paragraph 119 teaches that the “The seam 30 can be constructed using stitching, taping, bonding, fusing, ultrasonic welding gluing, and/or one or more other known techniques…” Therefore, Hussey does provide a teaching of using more than one known seam technique together.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Hussey’s  first seam  wherein the first and second longitudinal ends are bonded to each other and wherein the first and second longitudinal ends are further stitched together to provide a strong and secure seam attachment to the garment. 
Claims 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hussey et al. (US20160040325A1) in view of MO (CN109419063A).
Regarding claim 5, Hussey discloses the limitation of claim 4 as described above, Hussey further discloses wherein the legging pipe includes a heel portion (Fig 12, #44), however fails to disclose wherein the heel portion includes a heel perforation.  
MO discloses a legging and the heel portion having a heel perforation ((g) and (t) on Fig 1).  
Hussey and MO are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; pants/legging. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hussey’s legging to incorporate the teachings of Mo by having a heel perforation in order to provide secure attachment to the heel of the foot and prevent the end of legging from rolling up while doing activities. 
Regarding claim 6, Hussey as modified discloses the limitation of claim 5 as described above and Hussey further discloses, wherein the legging pipe includes an opened bottom end (Fig 12, #44).  
Regarding claim 18, Hussey as modified discloses the limitation of claim 17 as described above, however fails to disclose a method of making; prior to overlapping the first and second longitudinal ends, cutting out portions of the textile portion to form heel perforations at heel portions of the legging; and bonding bottom ends of leg openings of the legging; and bonding the heel end portions of the legging defining the heel perforations. 
MO discloses the method of cutting out portions of the textile portion to form heel perforations at heel portions of the legging; and bonding bottom ends of leg openings of the legging; and bonding the heel end portions of the legging defining the heel perforations (Abstract, line 7 and claim 4 “step six, cut heel port (g) and (t) on the two trousers legs”)
Hussey and MO are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; pants/legging and the method of making. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hussey’s  method of making to include prior to overlapping the first and second ends to cut out portions of the textile to form the heel performations and bonding bottom ends of the leg openings of the legging and bonding the heel end portions of the legging defining the heel perforations as taught by Mo in order to provide secure attachment to the heel of the foot and prevent the end of legging from rolling up while doing activities. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hussey et al. (US20160040325A1) in view of Zhaodu (CN2381152Y). 
Regarding claim 7, Hussey discloses the limitation of claim 4 as described above. However fail to disclose wherein the legging does not include inseam seams.
Zhoadu discloses pants having no inseam seams in the trouser/legging (Figs 1 and 2).
Hussey and Zhoadu are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; pants/legging. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hussey’s pant/legging to incorporate the teachings of Zhoa by not having inseam seams in the pant in order to provide a smooth fit and comfort to the user’s inner thigh while doing activities.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hussey et al. (US20160040325A1) in view of Otashevich (US20190150540A1).
Regarding claim 8, Hussey discloses the limitation of claim 5 as described above, and Hussey further discloses a waist portion. However, Hussey fails to disclose wherein the legging comprises a waist portion, wherein the waist portion incudes a rear rise portion and a front rise portion, wherein the rear rise portion is higher than the front rise portion.
Otashevich discloses wherein the legging comprises a waist portion, wherein the waist portion incudes a rear rise portion and a front rise portion, wherein the rear rise portion is higher than the front rise portion (Fig 1 and 4). 
Hussey and Otashevich are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; pants/legging. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Hussey’s waist portion to incorporate the teachings of Otashevich by having the rear rise portion higher than the front rise portion in order to provide comfort while bending or sitting so that the back of the waist portion won’t go as low as the front and it balances out when a user sits or bends. 
Regarding claim 9, Hussey as modified discloses the limitation of claim 8 as described above, and further discloses wherein the waist portion has a waist band (40). 
However, Hussey as modified does not explicitly disclose wherein the waistband has a waist circumference that is 17 percent or more smaller than a waist circumference of a wearer of the garment.  
The waistband of Hussey is made of a relatively high elastic modulus (Figs. 5, 6, 12, etc., waistband 40, ¶-109). It is well known in the art that elastic provides high stretch and holds a garment in place on a wearer. 
It is noted that applicant has not provided any criticality for the claimed waist circumference range.  It appears that the waistband of Hussey would operate equally well with the claimed circumference since the material of the waistband is made of “high elastic modulus” as provided by Hussey. Elastic is known for providing high stretch and high friction grip as to hold garment in place on the wearer’s body and when the waistband is in normal, unstretched state, it would be smaller than the wearer’s waist circumference (Figs. 5, 6, 12, etc., waistband 40, ¶-109). 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hussey’s waistband to have a waist circumference that is 17 percent or more smaller than a waist circumference of a wearer of the garment because it appears to be a nature of elastic property in order to stretch and increase the size of waistband band when it is in use or worn by a user. Therefore the waistband’s circumference is smaller than a user’s waist circumference when it is in un-use/stretch state.  Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).

Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hussey et al. (US20160040325A1) in view of Abati et al. (WO2018051285A1).
Regarding claim 10, Hussey discloses the limitation of claim 4 as described above, however fails to disclose wherein the textile tubular portion comprises a microfiber textile with woven in microcapsules.
Abati discloses a textile tubular portion having a microfiber textile with woven in microcapsules (abstract, Claim 18 and 19). It is noted that first yarn (Fig 1, #1) and second yarn(Fig 2, #2) are made of microfibers which are known for combined/blended with other fibers/polyester “polyamide or polyester fibers” and are woven, and microcapsules (Fig 1, #2a) are within first and second yarns. 
Hussey and Abati are considered analogous art to the claimed invention because they are the same field of invention, an article of clothing; pants/legging. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hussey’s legging/pants to incorporate the teachings of Abati by having microfiber textile with woven in microcapsules in order to increase the amount of cosmetic compound released from microcapsules, as well as to increase the surface through which the garment absorbs and/or emits infrared radiation for anti-bacterial treatments, and provide moisturizing and skin treatments and for body temperature regulation (Pg-3, lines 2-7).
Regarding claim 11, Hussey as modified discloses the limitation of claim 10 as described above, and Abati further discloses wherein the microcapsules comprise at least one of or any combination of castor oil, retinyl palmitate, oleic acid, caffeine, aloe vera, tocopheryl acetate and hyaluronic acid (Pg-6, line 20).  
Regarding claim 12, Hussey as modified discloses the limitation of claim 10 as described above, and Abati further discloses wherein the microcapsules comprise castor oil, retinyl palmitate, oleic acid, caffeine, aloe Vera, and tocopheryl acetate (Pg. 6, lines 20-26 and Pg. 7, see table for cosmetic product).  
Regarding claim 19, Hussey as modified discloses the limitation of claim 17 as described above, however fails to disclose wherein providing the textile portion comprising the first and second longitudinal ends includes weaving microcapsules into a microfiber yarn.
Abati discloses wherein the textile portion comprising the first and second longitudinal ends includes weaving microcapsules into a microfiber yarn (abstract, Claim 18 and 19). It is noted that first yarn (Fig 1, #1) and second yarn(Fig 2, #2) are made of microfibers which are known for or made of “polyamide or polyester fibers” and microcapsules (Fig 1, #2a) are within first and second yarns. 
Hussey and Abati are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; pants/legging and the method of making. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Hussey’s method of making legging/pants (the first and second longitudinal ends of the leg portion of the leg portion) to incorporate the teachings of Abati by weaving microcapsules into a microfiber yarn in order to increase the amount of cosmetic compound released from microcapsules, as well as to increase the surface through which the garment absorbs and/or emits infrared radiation for anti-bacterial treatments, and provide moisturizing and skin treatments and for body temperature regulation (Pg-3, lines 2-7).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni et al. (US20190132948A1) in view of Abati et al. (WO2018051285A1).
Regarding claim 21, Longinotti-Buitoni discloses a garment having a legging (abstract), wherein the legging has a predetermined compression, wherein the predetermined compression is below 20 mmHg (¶-85 and 141). However Longinotti-Buitoni fails to disclose wherein the legging comprises a microfiber textile with woven in microcapsules; wherein the microcapsules in conjunction with the predetermined compression of the legging are configured to create an energizing effect to the wearer of the garment.
Abati discloses the pants/legging having a microfiber textile with woven in microcapsules (abstract, Claim 18 and 19). It is noted that first yarn (Fig 1, #1) and second yarn(Fig 2, #2) are made of microfibers which are known for combined/blended with other fibers/polyester “polyamide or polyester fibers” and are woven, and microcapsules (Fig 1, #2a) are within first and second yarns. 
Longinotti-Buitoni and Abati are considered analogous art to the claimed invention because it is the same field of invention, an article of clothing; garments; pants/legging. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Longinotti-Buitoni’s legging/pants to incorporate the teachings of Abati by having microcapsules in microfiber textile in order to gain energize stacks from movement and provide moisturizing and skin treatments, enhancing circulation and body temperature regulation, anti-bacterial treatments, UV protection and many more energizing effects to the wearer of the garment.
Regarding claim 22, Longinotti-buitoni as modified discloses the limitation of claim 21 as described above and Abati further discloses wherein the microcapsules comprise castor oil and caffeine (Pg. 6, lines 20-26 and Pg. 7, see table for cosmetic product).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6079343A by Wong discloses a pucker free garment seam providing a garment with a tailored and wrinkle free appearance. The pucker free seam and method for production utilizes a bonding strip which contains at least a thermal adhesive component which is inserted between first and second garment components sewn together along the seam. A sufficient amount of heat and pressure is applied to the seam which causes the adhesive of the bonding strip to flow onto the surfaces of the garment components and into interstices thereby creating a seam and permanently bonding the first and second garment components together along the seam to eliminate puckering associated with shrinkage of the sewing thread.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732